DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “an array of elastic light energy pathways” and the “an array of silicone-based elastic light energy pathways” of claims 1 and 3, respectively, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 3, the claims recite the limitations “an array of elastic light energy pathways which are part of the cup and transmit light energy from the light emitters into the breast tissue” and “an array of silicone-based elastic light energy pathways which are part of the cup and transmit light energy from the light emitters into the breast tissue” which present a plethora of issues as follows:
First and regarding specifically the use of “elastic” energy pathways the examiner notes the following issues of indefiniteness:
The term is inherently vague because there is both the property of elasticity and the material choice of various stretchable polymers (e.g. Spandex, Lycra, or elastane, TM; but also various combinations of natural or artificial rubber, polyester, cotton, nylon, etc.) that can both be referred to as “elastic” and neither the claims nor the specification inform the reader what the applicant is referring to, rendering prima facie unclear the scope of the claim.
Further and regarding the material choice known as “elastic”, elastic is not generally transparent to the visible light and NIR light used by the applicant’s specification and (due to often being woven/turbid/non-uniform) may present issues with transmitting other wavelengths of the sort which may be covered by the claim which, when combined with the fact that “elastic” actually covers a wide (and disputed / not well defined) range of material(s), calls into question what specific material the applicant intends for the claims to be limited to thus rendering the claims indefinite. This is further compounded by the fact that there is a category of textiles known as “transparent elastics” which are generally not referred to as “elastic” (i.e. if this is the case that the applicant is attempting to limit the claims to cover transparent elastics, then the claim would still be rejected under 112(b) for using the term contrary to its ordinary meaning) and have different composition from what is generally considered “elastic” (e.g. “transparent elastics” are often polyurethanes, a large class of materials in its own right) which one may infer but not know definitively (and thus be indefinite) that the applicant is referring to given the optical/imaging context of the claims. In this instance the examiner further notes that the fact that claim 3 comprises, at least in part, some silicon does not actually define the structure of the pathway as a whole and therefore does not substantially differentiate the issue from that faced by the more broadly drafted claim 1, though for compact prosecution purposes the examiner remarks that if the claim language was exclusive then it would seemingly be contrary to ordinary meaning as while synthetic rubbers are generally not “elastic” even though they are well known for possessing the property of elasticity.
Further and regarding the material property known as “elasticity” or “elastic” this is an inherently relative term and neither the claims nor the specification sets forth how flexible/deformable the material must be in order to read on the claimed recitation that the pathways are “elastic”. Likewise since all materials are elastic to some degree (as a good 
Second and addressing the idea that these are “light energy pathways which are part of the cup” the examiner notes the following issues of indefiniteness:
The claims recite that the light energy pathways are “part of the cup”; however, the examiner notes that it is unclear whether the applicant means to imply that they are simply giving a label to a portion of the cup itself or if they are implying that further structures are integrated with the cup. Notably the specification is silent about either option and the claims could be read either way despite these readings being mutually exclusive in scope. As such it is unclear whether or not the applicant’s “light energy pathways” are reciting further structures or attempting to limit the function of the structure of the “cup”. For examination purposes either interpretation will be presumed to be valid, and the examiner remarks that if the applicant is attempting to limit the composition of the cup then they should do so directly by stating that the cup has particular properties or in the alternative if the applicant intended for the claim to be read as comprising an additional element then they should clarify the structure and relationship between the structure and the cup as neither are claimed at the current juncture.
Further and if presuming that the “light energy pathway” is a further structure instead of a portion of the cup, the examiner notes that a “light energy pathway” is not a known/ordinary term and it has not been defined in the claims or the specification therefore it is prima facie unclear what sort of structure the claims do or not cover in scope. 
Third and regarding the statement “which … transmit light energy from the light emitters into the breast” is drafted methodologically instead of as a function which is prima facie confusing and indefinite given that this is an apparatus claim. For compact prosecution the examiner remarks that this 
For examination purposes the claims will be examiner below as they are best understood.

As a separate issue regarding claims 1 and 3, the claims both recite the statement “wherein the transmitted light energy is analyzed to create an image of the breast, identify the molecular and/or cellular composition of the breast, and/or identify the locations and/or shapes of selected types of tissue within the breast”; however, this statement calls into question the scope of the claims and renders the claims indefinite for the following reasons:
First the claims in question are both drafted as apparatuses, but the recited statements are not tied to any structure and are therefore prima facie indefinite because it cannot be discerned what if any additional structures are under examination and/or how any structure already under examination is limited in form or function by the statements in question.
Secondly even if we presume, arguendo, that this is a respective functional limitation of the “array of light receivers” or of any other structure of the invention; it is unclear what if any limitation would be enforced on those structures by the claimed statement. Specifically, this does not appear to require or even address that a particular wavelength must be used/received. Likewise the statement does not appear to require or even address that a particular arrangement of the receivers/pairs exists on the cup. As such the claimed statement does not offer any intelligible functional limitation of any previously recited structure and is therefore indefinite.

Therefore and for examination purposes the examiner will treat the statement in question as being inherent and/or taught by any rejection of the structures of the apparatus in question.
Regarding claims 1 and 3, the claims recite “which receive the light beams after they have been transmitted through breast tissue” which call into question the scope of the claims and renders each claim indefinite. Specifically the applicant appears to be regarding the methodology/intended use of the array of light receivers instead of the capabilities of the array of light receivers. For compact prosecution the examiner remarks that this particular limitation could be drafted as a clause describing the capabilities of the array of light receivers such as by replacing the statement with ---, wherein the array of light receivers is configured to receive the light beams after they have been transmitted through breast tissue---.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by PGPUB US 20150182121 A1 by Barbour et al. (hereafter Barbour).

Regarding claim 1 as best understood, Barbour teaches: 1. A wearable optical breast imaging device (see Barbour’s Abstract) comprising:
at least one cup which is configured to be worn on at least one breast (see Barbour’s Fig. 5 and note the two cups 100L and 100R sized and shaped to as to be wearable on the breast);
an array of light emitters; an array of elastic light energy pathways which are part of the cup and transmit light energy from the light emitters into the breast (regarding the “elastic light energy pathways” separately, the examiner notes that depending on the interpretation of the term this may be taught by Barbour or otherwise inherent in the following ways: First, and understanding the term “elastic” to mean “flexible” it is the case that Barbour can mount optical fibers to the cup which are necessarily flexible so as to teach this limitation see [0049]. Second and alternatively when regarding the breadth of the term “elastic”, Barbour’s LED’s themselves or the (ordinarily plastic and necessarily clear to the emission/detection wavelengths) housing thereof necessarily possess some elastic modulus and flexes under some amount of force and as such reads on the claim limitation as it is drafted. Thirdly and further alternatively, since it is unclear how this pathway is structured (e.g. as part of the cup, as a separate element, as a portion of another structure, of a material that has a particular property/amount of elasticity, etc.) it is also the case that simply teaching that Barbour’s invention transmits and receives light also inherently teaches this limitation as it is best understood. Additionally and/or alternatively, as the examiner is only making this 102(a)(1) grounds of rejection based on the lack of clarity of the wording and seemingly broad scope the examiner notes that it may compact prosecution to see the alternative grounds of 103 (a) rejection iterated below); and an array of light receivers which receive the light beams after they have been transmitted through breast tissue (regarding both the emitters and receivers, see Barbour’s [0044] and Figs. 5-6 where each circle in Fig. 5 represents one or the other of emitters and detectors and where there are clearly more than two of both emitters and detectors as shown in Fig. 6 and where, as best understood, these would be fully capable of the related functional limitations, noting that these depicted LEDs may instead be optical fibers as per [0049] as iterated above in one alternative grounds of rejection),
wherein the transmitted light energy is analyzed in order to create an image of the breast, identify the molecular and/or cellular composition of the breast, and/or identify the locations and/or shapes of selected types of tissue within the breast (as best understood this is inherent or otherwise taught in regards to the foregoing structural limitations given above. For compact prosecution purposes the examiner also notes Barbour’s [0011]-[0012] in general addresses mapping the breast and [0048] further addresses for the computing, and [0052] further addresses processing to detect irregularities such as tumors – however this is currently not under examination (emphasis) and is therefore only provided by the examiner for the purpose of furthering the applicant’s understanding of the functional aspects of Barbour’s structures addressed above). 

Claim Rejections - 35 USC § 102 & 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 3 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Barbour.
Regarding claim 3 as best understood, Barbour teaches: 3. A wearable optical breast imaging device (see Barbour’s Abstract) comprising:
at least one cup which is configured to be worn on at least one breast (see Barbour’s Fig. 5 and note the two cups 100L and 100R sized and shaped to as to be wearable on the breast);
an array of light emitters; an array of elastic light energy pathways which are part of the cup and transmit light energy from the light emitters into the breast (regarding the “elastic light energy pathways” separately, the examiner notes that depending on the interpretation of the term this may be taught by Barbour or otherwise inherent in the following ways: First, and understanding the term “elastic” to mean “flexible” it is the case that Barbour can mount optical fibers to the cup which are necessarily flexible so as to teach this limitation see [0049]. Second and alternatively when regarding the breadth of the term “elastic”, Barbour’s LED’s themselves or the (ordinarily plastic and necessarily clear to the emission/detection wavelengths) housing thereof necessarily possess some elastic modulus and flexes under some amount of force and as such reads on the claim limitation as it is drafted. Thirdly and further alternatively, since it is unclear how this pathway is structured (e.g. as part of the cup, as a separate element, as a portion of another structure, of a material that has a particular property/amount of elasticity, etc.) it is also the case that simply teaching that Barbour’s invention transmits and receives light also inherently teaches this limitation as it is best understood. Additionally and/or alternatively, as the examiner is only making this 102(a)(1) grounds of rejection based on the lack of clarity of the wording and seemingly broad scope the examiner notes that it may compact prosecution to see the alternative grounds of 103 (a) rejection iterated below); and an array of light receivers which receive the light beams after they have been transmitted through breast tissue (regarding both the emitters and receivers, see Barbour’s [0044] and Figs. 5-6 where each circle in Fig. 5 represents one or the other of emitters and detectors and where there are clearly more than two of both emitters and detectors as shown in Fig. 6 and where, as best understood, these would be fully capable of the related functional limitations, noting that these depicted LEDs may instead be optical fibers as per [0049] as iterated above in one alternative grounds of rejection),
wherein the transmitted light energy is analyzed in order to create an image of the breast, identify the molecular and/or cellular composition of the breast, and/or identify the locations and/or shapes of selected types of tissue within the breast (as best understood this is inherent or otherwise taught in regards to the foregoing structural limitations given above. For compact prosecution purposes the examiner also notes Barbour’s [0011]-[0012] in general addresses mapping the breast and [0048] further addresses for the computing, and [0052] further addresses processing to detect irregularities (emphasis) and is therefore only provided by the examiner for the purpose of furthering the applicant’s understanding of the functional aspects of Barbour’s structures addressed above). 
Regarding the elastic light energy pathways being “silicone-based” the examiner further notes the following:
Barbour does not explicitly teach that the cup or any light energy pathways therein are “silicone-based”; however, the examiner is of the opinion that Barbour implicitly teaches, or alternatively obviates, this limitation as follows:
As a first grounds of rejection the examiner notes that Barbour teaches that the light can be transmitted through the cup (See Barbour’s [0049] noting that “In case fiber optics cables are employed to transmit light, a portion of the light emitting device that generates the light may be located within the electronics unit 300 provided that the light can be transmitted to the plurality of emission points on the cups” requiring by necessity that the cup be transmissive). However Barbour does not mention the material composition of the cup. In this instance the examiner notes using silicone in the construction of brassieres is so commonplace that it can at once be envisaged from the broader genus of a generic bra/cup (i.e. see MPEP 2132.02(III)). Therefore the examiner is of the opinion that this is implicitly disclosed by Barbour and for compact prosecution the examiner notes that additional references have been added to the conclusion section.
As a second and alternative grounds of rejection the examiner notes that regardless of whether or not it can be immediately envisaged, one cannot make a brassier without using at least some material to do so. Therefore and in the alternative, it would have been prima facie obvious to one of ordinary skill in the art at the time of invention, when choosing a suitable material to construct the cup of undisclosed composition in Barbour’s invention, to consider silicone. See MPEP 2144.07.

Response to Arguments

Applicant’s arguments, see pages 1-2, filed 12/24/2021, with respect to the previously issued rejections of claim 2 have been fully considered and are persuasive.  The associated rejections of the previous office action have been withdrawn. 
Applicant's arguments filed 12/24/2021 with regards to the remaining rejections have been fully considered but they are not fully persuasive with each argument responded to in the order presented as follows:

As an initial issue, it has come to the attention of the examiner that while the claim appear to be professionally drafted that the applicant is representing themselves pro se. As such the examiner has attempted to provide more information than is strictly required in the rejections and comments in order to facilitate compact prosecution, and the examiner also notes that the applicant is welcome to schedule an interview if they wish to discuss the case further.

Turning to the applicant’s argument, initially the applicant regards the information disclosure statement and listing of references in the specification. The examiner remarks that this is not actually a grounds of rejection which would require a response and is merely a notice to the applicant to inform them that there specification contains a listing of references and that the mere listing in the specification does not constitute an information disclosure statement. Therefore, if the applicant is of the opinion that all references have been properly submitted using a PTO/SB/08 form then they do not need to anything further. As the applicant has already been properly noticed, and as the specification is not amended, the examiner has removed this notification from the instant office action.



The applicant then argues that the amendment adds elastic light energy pathways which define over the prior art and further argues in the terminal argument that these can also be silicone-based pathways which should also define over the prior art. By way of rebuttal the examiner notes that these limitations are not depicted, are are not defined or limited in the claims in ways which clarify how they are constructed. As such the examiner notes that these could be inherent given the claim’s breadth, that they can be rejected in the manner newly iterated above which was responsive to the amendment, and that due to the lack of clarity they have been subject to alternative rejections based on the examiner’s understanding of the art (e.g. as limitation on the cup itself since it is common to employ silicone cups and silicone is generally transparent to NIR light that is common in the field – though the examiner reminds the applicant that the claims are not limited to any particular wavelength) but could easily be rejected in other ways (e.g. if alternatively regarding this as a separate structure the way the claim 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is as follows:

US 20140236003 A1 by Hielscher et al. teaches as breast imaging apparatus wherein contact between the emission optics and the breast is maintained by a separate element that is conformable/elastic; see specifically Figs. 9A-11B noting the various contact elements and the related description thereof noting for example as per [0080] this could be a flexible polymer.

US 20120231700 A1; US 20100029176 A1; US 20180295893 A1; US 8216021 B1; US 20050005345 A1 are a smattering of arts obtained after a quick search which show that bra cups as a whole, layers of a bra cup which comprises other materials, inserts for bra cups, etc. can and often have be made from silicone such as PDMS. Therefore the examiner holds that their position taken above in the rejection of claim 3 is adequately supported and would go so far as . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael S Kellogg whose telephone number is (571)270-7278. The examiner can normally be reached M-F 9am-1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MICHAEL S KELLOGG/Examiner, Art Unit 3793                                                                                                                                                                                                        
/KATHERINE L FERNANDEZ/Primary Examiner, Art Unit 3793